Case 2:19-cv-00505-MCA-LDW Document 96 Filed 09/30/20 Page 1 of 2 PageID: 669




                                                       September 30, 2020
BY ECF

Honorable Leda Dunn Wettre
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

       Re: SEC v. Ieremenko, et al., 19-cv-00505 (MCA) (LDW)

Dear Judge Wettre:

        We write on behalf of the Plaintiff U.S. Securities and Exchange Commission (“SEC”) to
request that the Court modify two aspects of its order regarding mediation, which is scheduled for
October 14, 2020. See ECF No. 95. Specifically, we request leave to appear at and participate in the
mediation by videoconference or telephone, and we ask that Associate Director Carolyn Welshhans
be permitted to represent the five-member Commission during the mediation.

Participation by Video or Telephone

        Like most federal agencies in the Washington, DC metro region, the SEC has responded to
the COVID-19 pandemic by curtailing all non-emergency travel and requiring mandatory telework for
all SEC staff. We expect the limits on travel and required telework to continue until at least the end
of the calendar year, and the agency has instructed the staff to request leave to participate in Court
and other proceedings by remote means whenever possible until normal operations are restored.

        Accordingly, we respectfully request leave to attend the mediation by either telephone or
videoconference, as the Court prefers. Should it be helpful to the Court, the SEC staff can provide
access to the WebEx videoconferencing platform, which can accommodate multiple, simultaneous
videoconference and/or voice-only calls. The parties to this action have used the WebEx system to
successfully conduct depositions, and all of the counsel in this matter are familiar with its operation.

        We have discussed this request with Sean Prosser, counsel for Defendant Sungjin Cho and
Relief Defendant Kyungja Cho, and Marc Litt, counsel for Defendant Ivan Olefir and Defendant
Capyield Systems, Ltd.; both state that they have no objection.

Participation of Client Representative

        When scheduling the mediation, the Court ordered that “[c]lients with full and immediate
settlement authority should be physically present.” See ECF No. 95 at ¶ 6. This requirement presents
Case 2:19-cv-00505-MCA-LDW Document 96 Filed 09/30/20 Page 2 of 2 PageID: 670



a hardship on the SEC, and, consequently, we request that Associate Director Carolyn Welshhans be
permitted to appear on behalf of the Commission instead.

        The Commission consists of five Commissioners, appointed by the President with the advice
and consent of the Senate. See 15 U.S.C. § 78d(a). Only the Commissioners may authorize
commencement of a securities enforcement action. See 15 U.S.C. § 78u(d)(1). And, similarly, only the
Commissioners have authority to settle such an action. See 17 C.F.R. § 202.5(f). Because of their daily
involvement in other Commission business, it simply is not feasible for the five Commissioners to
attend dozens of settlement conferences and mediations each year, in cases pending throughout the
United States. Under existing law, the Commission is also not permitted to delegate “on-the-spot”
settlement authority to a member of its staff. Any settlement proposal must be reviewed (and accepted
or rejected) by the entire Commission.

        Accordingly, the SEC respectfully requests that this Court permit Carolyn Welshhans, an
Associate Director in the SEC’s Washington, DC office, to represent the Commissioners at the
settlement conference. Ms. Welshhans is the senior officer most knowledgeable about the facts of
this case and the SEC’s litigation position. If Ms. Welshhans is permitted to attend the upcoming
settlement conference, and the parties agree on the terms of one or more proposed settlements at that
conference, the SEC staff will promptly submit a formal recommendation to the five-member
Commission for its consideration and approval.1

       We have discussed this request with the defendants’ counsel who have, again, stated that they
have no objection.

                                                         Respectfully submitted,

                                                         /s/ Stephan J. Schlegelmilch

                                                         Stephan J. Schlegelmilch
                                                         Supervisory Trial Counsel
                                                         U.S. Securities and Exchange Commission
                                                         Division of Enforcement
                                                         100 F Street, N.E.
                                                         Washington, DC 20549
                                                         202.551.4935 (office)
                                                         SchlegelmilchS@SEC.gov
                                                         Counsel for Plaintiff

cc:     All Counsel of Record (by ECF)




1 The five-member Commission normally requires the SEC staff to negotiate a proposed settlement, prepare
a detailed memorandum for review and comment by the various other Divisions of the Commission, and
then present the proposal for consideration at one of the Commission’s regular closed meetings – a process
that normally requires several weeks.
